                        Case 1-19-40823-cec                 Doc 7      Filed 02/15/19              Entered 02/15/19 17:23:24



      Fill in this information to identify the case:

                   984-988 Greene Avenue Housing Development Fund Corporation
      Debtor name __________________________________________________________________
                                              Eastern
      United States Bankruptcy Court for the: ______________________             NY
                                                                     District of _________

      Case number (If known):    19-40823 (CEC)
                                _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1     NYC Water Board                        718-595-7000                    Trade debt                                                                  $283,629.78
      PO Box 11863
      Newark, NJ 07101-8163

2     NYC Department of Finance                                              Taxes                                                                       $279,027.16
      100 Gold Street
      New York, NY 10038

3     NYC Department of Finance                                              Taxes                                                                         $19,942.47
      100 Gold Street
      New York, NY 10038

4     County Oil Company Inc.                (718) 626-7000                  Trade debt                                                                    $11,935.50
      65 South 11th Street, Suite 1E         Carolina Loaiza
      Brooklyn, NY 11249


5     Home Depot Credit Service              800-494-1946                    Trade debt                                                                      $9,552.46
      PO Box 9055
      Des Moines, Iowa 50368

6     Borinquen Exterminating Company Inc.   212-927-5044                    Trade debt                                                                      $9,459.00
      435 Fort Washigton Avenue, Suite 2H
      New York, NY 10033



7     J. Alam Home Improvement, Inc. Mohammed J Alam                         Trade debt                                                                      $9,000.00
      230 Ocean Parkway, Apt D8      718-756-1800
      Brooklyn, NY 11218

8     Falcon Power Installers                Ziad                            Trade debt                                                                      $7,280.76
      953 E. 85th Street                     (954) 305-3448
      Brooklyn, NY 11236



    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                        Case 1-19-40823-cec             Doc 7       Filed 02/15/19              Entered 02/15/19 17:23:24



    Debtor       984-988 Greene Avenue Housing Development Fund Corporation
                 _______________________________________________________                                               19-40823 (CEC)
                                                                                                Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and    Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor      (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                        debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff

9     S.D.L. Appliance Repair Service      Anita                          Trade debt                                                                       $6,006.28
      727 Schenck Avenue                   (718) 927-1849
      Brooklyn, NY 11207

10 NYC Commissioner of Finance                                            Taxes                                                                            $4,425.82
      P.O. Box 2307
      New York NY 10272

11    NEBHDCo                              718-453-9490                   Contract arrears                                                                 $3,098.52
      132 Ralph Ave.
      Brooklyn, NY 11233

12 ConEdison                               800-758-2481                   Trade debt                                                                       $2,421.80
      JAF Station
      P.O. Box 138
      New York, NY 102766-0138

13    Eldon V. Lessie                      Eldon Lessie 917-714-2442      Trade debt                                                                         $890.00
      292 Midwood Street, B5
      Brooklyn, NY 11225

14 NYC Fire Department                                                    Trade debt                                                                         $405.00
      Church Street Station
      P.O. Box 840
      New York, NY 10008-840

15    Advantage Wholesale Supply           Isaac Kleinman                 Trade debt                                                                         $299.30
      172 Empire Boulevard                 718-534-4509
      Brooklyn, NY 11225

16    Mobilink Wireless                    718-899-7900                   Trade debt                                                                         $145.82
      73-02 Northern Blvd.
      Jackson Heights, NY 11372

17    BXTERMINATOR                         Joseph Cordero, Owner          Trade debt                                                                         $140.00
      625 Southern Boulevard,              Cell: 917-355-2954
      Suite 1A Bronx, NY 10455

18 Sperber Denenberg & Kahan, P.C.         Ian Speber                     Professional                                                                       $125.00
   48 West 37th Street, 16th Fl.           917-351-1335                   services
   New York, NY 10018


19




20




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
